Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the treatment profile" in line 7, which is the first time the phrase “treatment profile” appears.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner will interpret the recitation of “the treatment profile” in claim 8, line 7 as “a treatment profile.”

Since claims 9-20 directly or indirectly depend on claim 8, they are similarly rejected.

Claim 9 recites the limitation "the angle" in line 2, which is the first time the word “angle” appears.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner will interpret the recitation of “the angle” in claim 9, line 2 as “an angle.”

Additionally, claim 16, is doubly rejected with respect to “treatment profile.”  Firstly, claim 16 is rejected as noted immediately above.  Secondly, claim 16 is rejected because in line 2, claim 16 recites “a treatment profile.”  This appears to possibly imply there is another (a second) treatment profile which is certainly indefinite.
In order to provide an initial examination and search the examiner will interpret the recitation of “a treatment profile” in claim 16, line 2 as “the treatment profile.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 8-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bischoff et al. (U.S. Patent Application Publication 2008/0078752).

Regarding claim 8, Bischoff et al. disclose a method of treating a patient having a cornea comprising:
providing an optically transmissive interface (“contact glass” 19, see [0045], [0049] and figures 1-3) to couple to the cornea of the patient, the optically transmissive interface having a curved surface (“contact surface” 20, see [0045], [0049] and figures 1-3) to contact an anterior surface of the cornea;
measuring a plurality of distances (“a determined number of points,” see [0016] and [0055]) of the curved surface at a plurality of locations with a light beam (“laser radiation,” see [0016]);
adjusting a location of the treatment profile based on differences among the plurality of distances to align the treatment profile with the curved surface (see [0004] and [0025]).

Regarding claim 9, Bischoff et al. disclose the claimed angle adjustment which entails the angle and tilting, see [0026] and [0052].

Regarding claim 10, Bischoff et al. disclose the claimed invention, see [0020], [0033], [0049] and figures 3-4.

Regarding claims 11-12, Bischoff et al. disclose the claimed invention, see [0026], [0051]-[0052] and figures 3-4.

Regarding claims 13-15, Bischoff et al. disclose the claimed invention, since the curved nature of the contact surface 21 and its deviations from perfectly concave make the elevation differences inherent. The measuring techniques noted above are used to implement tilt decreasing methods. Also see figures 3-4.

Regarding claim 16, Bischoff et al. disclose the claimed invention since the entire system is used on laser treatment for the cornea and the laser treatment beam pass through and is scanned through the contact surface, see [0007], [0042], also see [0043] which discloses a scanner that sweeps the beam of large portions of the 19 and the cornea.

Regarding claim 17, Bischoff et al. disclose the claimed invention, since passing the treatment beam through unmeasured surface areas or portions means the operator is “flying blind” and then there was absolutely no point to the entire measuring procedure.

Regarding claim 19, Bischoff et al. disclose the claimed invention, see [0003], [0007], [0012], [0019], [0042] and claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Brownell et al. (U.S. Patent Application Publication 2013/0041354).

Regarding claim 18, Bischoff et al. show the invention above, 
but fail to recite the treatment profile is within the epithelial layer of the cornea.
Making cuts of incisions into the epithelial layer of the cornea is extremely well known in the laser eye surgery art.
As an example, Brownell et al. (like Bischoff et al.) disclose laser eye treatment and measuring device, system and method and teach a specific incision through the 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as is well known in the laser eye surgery art and taught by Brownell et al., to use the treatment laser to cut into the epithelial layer of the cornea in order to create the desired cornea flap.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Raksi (U.S. Patent Application Publication 2007/0173791).

Regarding claim 20, Bischoff et al. show the invention above, 
but fail to recite the light beam comprises one or more of infrared light, ultraviolet light, or visible light.
Raksi, like Bischoff et al., disclose laser eye treatment (laser 75) and light measuring device (light source 81), system and method and teach that the light source can have a spectrum in the visible range or the infrared range, see [0041] and [0048].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as taught by Raksi, to use a light source having a wavelength in the visible spectrum or infrared spectrum as a known workable range.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792